Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final Office Action regarding Application No. 16/532,359, filed on 7/11/2019, where Claims 1-20 are pending.


 Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/696,496, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  More specifically, neither the Specification nor the Claims of Provisional Application No. 62/696,496 provides adequate support or enablement for 'A computer-implemented method comprising: receiving, from a computing device of a clinician, an image of a credential issued to the clinician, wherein the credential pertains to healthcare; extracting information from the image of the credential, wherein the information comprises an expiration date of the credential ....'


Claim Objections

Claim 17 is objected to because of the following informalities:  regarding Claim 17 of the instant Application, the gerund forms of the verbs 'receiving' and 'transmitting,' within Claim 17, lines 3 and 5, respectively, are improper, provided the claim language which appears within the preamble of the claim.  The word 'receiving,' within Claim 17, line 3 likely should have instead appeared as being 'receive,' and the word 'transmitting,' within Claim 17, line 5 likely should have instead appeared as being 'transmit'.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

Claim 11 recites the limitation "... the home health agency ..." in Claim 11, line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "... receive, from the computing device of the clinician ..." in Claim 19, line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "... transmit, to the home health agency ..." in Claim 19, line 11.  There is insufficient antecedent basis for this limitation in the claim.


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 as constituting subject matter that is ineligible for patenting.


Step 1:
	Claims 1, 11 and 19 fall within 35 U.S.C. 101 because the claimed invention is directed to one of the four statutory categories, namely a machine and a process, which constitute statutory categories of eligible subject matter for obtaining a patent.  Claims 1, 11 and 19 are directed to an abstract idea on the grounds set out in detail below.  Accordingly, Claims 2-10, 12-18 and 20 likewise fall within 35 U.S.C. 101 due to their dependency upon the aforementioned claims.


Step 2A Prong 1:
	Claims 1, 11 and 19, when combined, recite “A computer-implemented method comprising: receiving, from a computing device of a clinician, an image of a credential issued to the clinician, wherein the credential pertains to health care; extracting information from the image of the credential, wherein the information comprises an expiration date of the credential; storing the image of the credential and the expiration date of the credential in a database; receiving, from the computing device of the clinician, a selection to join a home health agency; and transmitting, to a computing device of the home health agency, a notification pertaining to the credential issued to the clinician, wherein the notification indicates whether the credential is active based on the expiration date; ... a system comprising: a memory for storing instructions; and a processor communicatively coupled to the 

	These steps amount to organizing human activity, which constitute a specific type of abstract idea.  Additionally, these steps also amount to and, more specifically, these steps fall within the sub-category of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), including such steps as “ ... an image of a credential issued to the clinician, wherein the credential pertains to health care; extracting information from the image of the credential, wherein the information comprises an expiration date of the credential; storing the image of the credential and the expiration date of the credential in a database ... a notification pertaining to the credential issued to the clinician, wherein the notification indicates whether the credential is active based on the expiration date,” for example, which constitute organizing human activity (See, for example, Paras. [0041-0042] of the Specification of the instant Application, which states “ ... for coordination and control of in-home health care services, such as in-home therapy, nursing, and/or care services ... for purposes of explanation the discussion assumes a patient (e.g., patient 100) has had an orthopedic surgery, such as a knee replacement, and needs in-home therapy (e.g., physical therapy and occupational therapy) to ensure return of mobility and health ....”).

	Accordingly, Claims 2-10, 12-18 and 20 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.

	The above claims therefore recite elements that fall within the scope of an abstract idea.


Step 2A Prong 2:

Instructions to implement the Judicial Exception. MPEP 2106.05(f).

Claims 1, 11 and 19, when combined, recite “A computer-implemented method comprising: receiving, from a computing device of a clinician, an image of a credential issued to the clinician, wherein the credential pertains to health care; extracting information from the image of the credential, wherein the information comprises an expiration date of the credential; storing the image of the credential and the expiration date of the credential in a database; receiving, from the computing device of the clinician, a selection to join a home health agency; and transmitting, to a computing device of the home health agency, a notification pertaining to the credential issued to the clinician, wherein the notification indicates whether the credential is active based on the expiration date; ... a system comprising: a memory for storing instructions; and a processor communicatively coupled to the memory, wherein, when the instructions are executed by the processor, the instructions cause the processor to: ... ; [and] a tangible, non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to: ... ,” where the bolded claim language constitutes the claimed additional elements under Step 2A Prong 2.

	Claims 1, 11 and 19, when combined, of the instant Application, recite elements which include “A computer-implemented method comprising: receiving, from a computing device of a clinician, ... receiving, from the computing device of the clinician, a selection to join a home health agency; and transmitting, to a computing device of the home health agency, ... ... a system comprising: a memory for   Each of these computer elements is recited at a high level of generality (e.g., generic computer elements/devices, memory, computer system, generic processor, a tangible, non-transitory computer-readable medium storing instructions, etc.), such that they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not impose any meaningful limit on practicing the abstract idea, since each computer element of Claims 1, 11 and 19, when combined, of the instant Application, including “A computer-implemented method comprising: receiving, from a computing device of a clinician, ... receiving, from the computing device of the clinician, a selection to join a home health agency; and transmitting, to a computing device of the home health agency, ... a system comprising: a memory for storing instructions; and a processor communicatively coupled to the memory, wherein, when the instructions are executed by the processor, the instructions cause the processor to: ... ; [and] a tangible, non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to: ... ,” serve as just a generic computer element being used as a tool to perform the functions described above as the abstract idea (MPEP 2106.05(f)).  Accordingly, merely reciting computing elements as tools (e.g., generally linking), to implement the abstract idea is not sufficient to integrate the abstract idea into a practical application.

Accordingly, Claims 2-10, 12-18 and 20 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.

The above claims, as a whole, are therefore directed to an abstract idea.


Step 2B:
	The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:

Well-Understood, Routine, Conventional Activity. 2106.05(d).

	Claims 1, 11 and 19, when combined, recite “A computer-implemented method comprising: receiving, from a computing device of a clinician, an image of a credential issued to the clinician, wherein the credential pertains to health care; extracting information from the image of the credential, wherein the information comprises an expiration date of the credential; storing the image of the credential and the expiration date of the credential in a database; receiving, from the computing device of the clinician, a selection to join a home health agency; and transmitting, to a computing device of the home health agency, a notification pertaining to the credential issued to the clinician, wherein the notification indicates whether the credential is active based on the expiration date; ... a system comprising: a memory for storing instructions; and a processor communicatively coupled to the memory, wherein, when the instructions are executed by the processor, the instructions cause the processor to: ... ; [and] a tangible, non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to: ... ,” where the bolded claim language constitutes the claimed additional elements under Step 2A Prong 2, which constitute well-understood, routine and conventional activity (where the courts have recognized that receiving or transmitting data over a network, e.g., using the Internet to gather data, are well-understood, routine, and conventional 

	Claims 1, 11 and 19, when combined, of the instant Application recite elements which include “A computer-implemented method comprising: receiving, from a computing device of a clinician, ... receiving, from the computing device of the clinician, a selection to join a home health agency; and transmitting, to a computing device of the home health agency, ... ... a system comprising: a memory for storing instructions; and a processor communicatively coupled to the memory, wherein, when the instructions are executed by the processor, the instructions cause the processor to: ... ; [and] a tangible, non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to: ....”  Each of these computer elements is recited at a high level of generality (e.g., generic computer elements/devices, memory, computer system, generic processor, a tangible, non-transitory computer-readable medium storing instructions, etc.), such that they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not impose any meaningful limit on practicing the abstract idea, since each computer element of Claims 1, 11 and 19, when combined, of the instant Application, including “A computer-implemented method comprising: receiving, from a computing device of a clinician, ... receiving, from the computing device of the clinician, a selection to join a home health agency; and 

Therefore, these elements of the limitations constitute well-understood, routine, conventional activity.

	Thus, taken alone or in combination, the additional elements do not amount to significantly more than the above-identified judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Their collective functions merely provide conventional computer implementation.


Dependent Claims:

	Claim 2 recites wherein extracting the information further comprises: performing object character recognition on the image of the credential to extract the expiration date of the credential.  The limitations of “... wherein extracting the information further comprises: performing object character recognition on the image of the credential to extract the expiration date of the credential” fall within the scope of an abstract idea as set out above. 

	Claim 3 recites wherein extracting the information further comprises: inputting the image of the credential into a machine learning model trained to extract the expiration date from the image of the credential.  The limitations of “... wherein extracting the information further comprises: inputting the image of the credential ...” fall within the scope of an abstract idea as set out above.  Furthermore, the additional the additional elements including “... a machine learning model trained to extract the expiration date from the image of the credential,” constitute well-understood, routine, conventional activity, as evidenced by the prior art (See, for example, US 8,995,774 B1 to van Deventer, et al. (hereinafter ‘van Deventer’), which discloses utilizing a machine learning model to extract specific document identification data, including expiration date data from an image of a credential, Abstract; FIGS. 3, 4; Col. 1, lines 18-29; Col. 3, lines 60-67 to Col. 4, lines 1-5; and US 10,572,727 B1 to Sachtleben, et al. (hereinafter ‘Sachtleben’), which discloses techniques for image data extraction, further including utilizing a machine learning model to extract specific document identification data, including expiration date from an image of a credential, such as a personal bank card; extracting, transferring and generating expiration date information from a bank card and/or virtual digital bank card; Abstract; Col. 6, lines 62-67 to Col. 7, lines 1-7; Col. 7, lines 8-21).

	Claim 4 recites further comprising: receiving, from the computing device of the clinician, a second image of a second credential issued to the clinician, wherein the second credential pertains to healthcare; extracting second information from the second image of the second credential, wherein the second information comprises an expiration date of the second credential; storing the second image of the second credential and the expiration date of the second credential in the database; and transmitting, to the home health agency, a second notification pertaining to the second credential provided by the clinician, wherein the second notification indicates whether the second credential is 

	Claim 5 recites further comprising: validating the credential issued to the clinician by communicating with an application programming interface of an issuing agency that issued the credential to the clinician.  The limitations of “... further comprising: validating the credential issued to the clinician by communicating with ... an issuing agency that issued the credential to the clinician” fall within the scope of an abstract idea as set out above.  Claim 5 further includes the additional element of “ ... an application programming interface ....”  Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment of field of use.

	Claim 6 recites further comprising: determining the expiration date of the credential is going to expire within a certain period of time; and transmitting a notification to the computing device of the clinician, wherein the notification instructs the clinician to provide an updated credential before the 

	Claim 7 recites further comprising: receiving, from the computing device of the clinician, the updated credential having a new expiration date; and transmitting, to the computing device of the home health agency, a notification pertaining to the updated credential having the new expiration date.  The limitations of “ ... further comprising: ... the updated credential having a new expiration date; and transmitting, ... a notification pertaining to the updated credential having the new expiration date” fall within the scope of an abstract idea as set out above.  Claim 7 further includes the additional element of “ ... the computing device of the clinician ....”  Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment of field of use.

	Claim 8 recites further comprising: determining, based on the expiration date, that the credential expired; and preventing the clinician from being considered for staffing to a patient referral.  The limitations of “ ... further comprising: determining, based on the expiration date, that the credential 

	Claim 9 recites further comprising: receiving, from the computing device of the clinician, an indication of a type of the credential; determining whether a requirement for the type of the credential is satisfied, wherein the requirement comprises a background check of the clinician, a drug screen of the clinician, or both; and responsive to determining that the requirement is not satisfied, preventing the clinician from being considered for staffing to a patient referral.  The limitations of “ ... further comprising: ... an indication of a type of the credential; determining whether a requirement for the type of the credential is satisfied, wherein the requirement comprises a background check of the clinician, a drug screen of the clinician, or both; and responsive to determining that the requirement is not satisfied, preventing the clinician from being considered for staffing to a patient referral” fall within the scope of an abstract idea as set out above.  Claim 9 further includes the additional elements of “ ... receiving, from the computing device of the clinician ....”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.

	Claim 10 recites wherein the notification comprises the image of the credential.  The limitations of “... wherein the notification comprises the image of the credential” fall within the scope of an abstract idea as set out above.

	Claim 12 recites wherein extracting the information further comprises: performing object character recognition on the image of the credential to extract the expiration date of the credential.  The limitations of “ ... wherein extracting the information further comprises: performing object 

	Claim 13 recites wherein extracting the information further comprises: inputting the image of the credential into a machine learning model trained to extract the expiration date from the image of the credential.  The limitations of “ ... wherein extracting the information further comprises: inputting the image of the credential ...” fall within the scope of an abstract idea as set out above.  Furthermore, the additional the additional elements including “... a machine learning model trained to extract the expiration date from the image of the credential,” constitute well-understood, routine, conventional activity, as evidenced by the prior art (See, for example, van Deventer, which discloses utilizing a machine learning model to extract specific document identification data, including expiration date data from an image of a credential, Abstract; FIGS. 3, 4; Col. 1, lines 18-29; Col. 3, lines 60-67 to Col. 4, lines 1-5; and Sachtleben, which discloses techniques for image data extraction, further including utilizing a machine learning model to extract specific document identification data, including expiration date from an image of a credential, such as a personal bank card; extracting, transferring and generating expiration date information from a bank card and/or virtual digital bank card; Abstract; Col. 6, lines 62-67 to Col. 7, lines 1-7; Col. 7, lines 8-21).

	Claim 14 recites wherein, when the instructions are executed by the processor, the instructions further cause the processor to: receive, from the computing device of the clinician, a second image of a second credential issued to the clinician, wherein the second credential pertains to healthcare; extract second information from the second image of the second credential, wherein the second information comprises an expiration date of the second credential; store the second image of the second credential and the expiration date of the second credential in the data store; and transmit, to the home health 

	Claim 15 recites wherein, when the instructions are executed by the processor, the instructions further cause the processor to: validate the credential issued to the clinician by communicating with an application programming interface of an issuing agency that issued the credential to the clinician.  The limitations of “ ... validate the credential issued to the clinician by communicating ... of an issuing agency that issued the credential to the clinician” fall within the scope of an abstract idea as set out above.  Claim 15 further includes the additional elements of “ ... wherein, when the instructions are executed by the processor, the instructions further cause the processor to: ... an application programming interface ....”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.

	Claim 16 recites wherein, when the instructions are executed by the processor, the instructions further cause the processor to: determine the expiration date of the credential is going to expire within a certain period of time; and transmit a notification to the computing device of the clinician, wherein the notification instructs the clinician to provide an updated credential before the certain period of time elapses.  The limitations of “ ... determine the expiration date of the credential is going to expire within a certain period of time; and transmit a notification ..., wherein the notification instructs the clinician to provide an updated credential before the certain period of time elapses” fall within the scope of an abstract idea as set out above.  Claim 16 further includes the additional elements of “ ... wherein, when the instructions are executed by the processor, the instructions further cause the processor to: ... the computing device of the clinician ....”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.

	Claim 17 recites when the instructions are executed by the processor, the instructions further cause the processor to: receiving, from the computing device of the clinician, the updated credential having a new expiration date; and transmitting, to the computing device of the home health agency, a notification pertaining to the updated credential having the new expiration date.  The limitations of “ ... the updated credential having a new expiration date; and transmitting, ... of the home health agency, a notification pertaining to the updated credential having the new expiration date” fall within the scope of an abstract idea as set out above.  Claim 17 further includes the additional elements of “ ... when the instructions are executed by the processor, the instructions further cause the processor to: receiving, from the computing device of the clinician ... the computing device ....”   Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.

	Claim 18 recites when the instructions are executed by the processor, the instructions further cause the processor to: determine, based on the expiration date, that the credential expired; and prevent the clinician from being considered for staffing to a patient referral.  The limitations of “ ... determine, based on the expiration date, that the credential expired; and prevent the clinician from being considered for staffing to a patient referral” fall within the scope of an abstract idea as set out above.  Claim 18 further includes the additional elements of “ ... when the instructions are executed by the processor, the instructions further cause the processor to: ....”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.

	Claim 20 recites wherein extracting the information further comprises: performing object character recognition on the image of the credential to extract the expiration date of the credential; or inputting the image of the credential into a machine learning model trained to extract the expiration date from the image of the credential.  The limitations of “ ... wherein extracting the information further comprises: performing object character recognition on the image of the credential to extract the expiration date of the credential; or inputting the image of the credential ... “ fall within the scope of an abstract idea as set out above.  Furthermore, the additional the additional elements including “... a machine learning model trained to extract the expiration date from the image of the credential,” constitute well-understood, routine, conventional activity, as evidenced by the prior art (See, for example, van Deventer, which discloses utilizing a machine learning model to extract specific document identification data, including expiration date data from an image of a credential, Abstract; FIGS. 3, 4; Col. 1, lines 18-29; Col. 3, lines 60-67 to Col. 4, lines 1-5; and Sachtleben, which discloses techniques for image data extraction, further including utilizing a machine learning model to extract specific document identification data, including expiration date from an image of a credential, such as a personal bank card; extracting, transferring and generating expiration date information from a bank card and/or virtual digital bank card; Abstract; Col. 6, lines 62-67 to Col. 7, lines 1-7; Col. 7, lines 8-21).

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-6, 10, 11, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0325125 A1 to Pantfoerder, et al. (hereinafter 'Pantfoerder'), and further in view of US 2017/0223001 A1 to Haddad, et al. (hereinafter 'Haddad'), US 2017/0289350 A1 to Philbin (hereinafter 'Philbin') and .

	Regarding Claim 1, Pantfoerder discloses a computer-implemented method ([0003]) comprising:

identity credential verification techniques, Abstract; ... a driver’s license may be scanned and image processing techniques utilized to extract the identity information 306 ... , [0062]) ... ;

Extracting information from the image of the credential, wherein the information comprises an expiration date of the credential ( where identity information may comprise an identity credential expiration date, [0019]; ... a driver’s license may be scanned and image processing techniques utilized to extract the identity information 306 ... , [0062]);

Storing the image of the credential and the expiration date of the credential in a database ( ... a driver’s license may be scanned and image processing techniques utilized to extract the identity information 306 ... the identity information 306 may be manually entered at an input device of the credential provider computer 302 and/or the credential provider computer 302 may access a database (e.g., a DMV records database) which stores identity information for many individuals in order to access the identity information 306 associated with a particular person, [0062]) ....


	However, Pantfoerder does not explicitly disclose ... a clinician ... a credential issued to the clinician, wherein the credential pertains to healthcare; ... receiving, from the computing device of the clinician, a selection to join a home health agency; and transmitting, to a computing device of the home health agency, a notification pertaining to the credential issued to the clinician, wherein the notification indicates whether the credential is active based on the expiration date.



	Haddad discloses a computer-implemented method (Abstract; [0003]) comprising:

Receiving, from [a] computing device of a clinician, an image of a credential issued to the clinician ( ... automatically electronically updates the database with the retrieved data, automatically electronically notifies a user of inconsistencies between obtained third-party credentials data and the collected credentials information pertaining to the applicant ... , Abstract; ... the received verification information may be archived in an online data repository ... electronic information received from verification sites may be stored as digital images in an applicants database.  Similarly, verification information received from non-electronic sources may be scanned and stored as scanned images ... , [0092]; credentialing process; ... organizations that outsource this responsibility to another organization such as for example, health plans, health systems, hospitals, managed services organizations, preferred provider organizations, medical groups, and independent practice associations may also be provided remote access to the described exemplary system 230, [0094]; peer referencing; ... provide a peer reference needed by the provider to access certain medical privileges or to quality to perform certain medical procedures ... , [0205]), wherein the credential pertains to healthcare (healthcare electronic credentials management, Abstract; [0003], [0094], [0205]);

... and

... Transmitting, ... a notification pertaining to the credential issued to the clinician, wherein the notification indicates whether the credential is active based on the expiration date (Abstract; healthcare electronic credentials management; various healthcare provider clinicians, Abstract; [0003], [0094], [0205]; where prompting practitioners to renew credentials information prior to the expiration of that information constitutes a notification indicating whether the credential is active based on the expiration date; ... credentials information may also be scanned in through the use of a teleform or directly entered by a practitioner into the WebCVO system ... WebCVO system may also prompt practitioners to renew credentials information prior to the expiration of that information ... , [0074-0076]; ... the described exemplary system may also notify affiliated organizations that the applicant’s credentials information has been verified or re-verified and is complete, [0117]; ... collecting credentials information in a plurality of forms ... providing the applicant with reminder renewals for expiring credentials information ... , Claim 7).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the computer-implemented method comprising transmitting, to a computing device ... a notification pertaining to the credential provided by the clinician, wherein the notification indicates whether the credential is active based on the expiration date of the credential, as previously disclosed by Haddad, to the computer-implemented method comprising extracting information from the image of the credential, wherein the information comprises an expiration date of the credential, as previously disclosed by Pantfoerder, in order to provide an automatic method for effectively notifying a credential owner of expiration dates electronically, while eliminating or supplementing the creation and maintenance of physical data records (Haddad, [0074-0076], [0117]).



Abstract; [0016]), including a computer-implemented method ([0007]) comprising:  a computing device of a clinician (a computing device of a caregiver or other medical professional, [0015], [0016], [0020], [0038]) ... a credential issued to the clinician, wherein the credential pertains to healthcare (a healthcare caregiver’s PERS account, which requires credentials that may include, for example, biometric input or other means, [0016], [0020], [0050]); [and] ...

... receiving, from the computing device of the clinician, a selection to join a home health agency (where a clinician can be, for example, a home health caregiver; where a caregiver setting-up and registering an account for the PERS, and where the PERS is a part of a home healthcare emergency service provider, which includes a virtual assistant component, is considered as joining a home health agency, FIG. 1, 2, [0009], [0019], [0063]; where a caregiver user selects an account, log-in credentials and a subscription for the PERS account, [0050-0051]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the computer-implemented method for receiving, from a computing device of a clinician, a selection to join a home health agency, as previously disclosed by Philbin, to the computer-implemented method comprising extracting information from the image of the credential, wherein the information comprises an expiration date of the credential, as previously disclosed by Pantfoerder, for improving data security with respect to data collection, verification, and authentication techniques associated with obtaining and transmitting identity information (Pantfoerder, Abstract).



Regarding Claim 4, Pantfoerder, Haddad and Philbin, in combination, disclose the computer-implemented method of claim 1, and Pantfoerder discloses further comprising:

Receiving, from [a] computing device of [an individual], a second image of a second credential issued to the [individual] (various types of identity credentials, [0019], [0021]; multiple/plural images of a user, [0094]) ... ;

Extracting second information from the second image of the second credential, wherein the second information comprises an expiration date of the second credential (various types of identity credentials, [0019], [0021]; where identity information may comprise an identity credential expiration date, [0019]; extracting multiple types of different identity information; ... a driver’s license may be scanned and image processing techniques utilized to extract the identity information 306 ... , [0062]; multiple/plural images of a user, [0094]);

Storing the second image of the second credential and the expiration date of the second credential in [a] database (FIGs. 5, 6; [0004], [0005]; various types of identity credentials, [0019], [0021]; where identity information may comprise an identity credential expiration date, [0019]; extracting multiple types of different identity information; ... a driver’s license may be scanned and image processing techniques utilized to extract the identity information 306 ... , [0062]; multiple/plural images of a user, [0094]) ....



	However, Pantfoerder does not explicitly disclose ... the computing device of the clinician, a second image of a second credential issued to the clinician, wherein the second credential pertains to healthcare; ... and transmitting, to the home health agency, a second notification pertaining to the second credential provided by the clinician, wherein the second notification indicates whether the second credential is active based on the expiration date of the second credential.



	Haddad discloses a computer-implemented method (Abstract; [0003]) comprising:

Receiving, from a computing device of a clinician, a second image of a second credential issued to the clinician ( ... automatically electronically updates the database with the retrieved data, automatically electronically notifies a user of inconsistencies between obtained third-party credentials data and the collected credentials information pertaining to the applicant ... , Abstract;  ... the received verification information may be archived in an online data repository ... electronic information received from verification sites may be stored as digital images in an applicants database.  Similarly, verification information received from non-electronic sources may be scanned and stored as scanned images ... , [0092]; where a second notification could include, for example, the disclosed notification sent to an affiliated organization that the applicant’s credentials information has been verified or re-verified, and that such verification or re-verification is complete; ... the described exemplary system may also notify affiliated organizations that the applicant’s credentials information has been verified or re-verified and is complete, [0117]; credentialing process; ... organizations that outsource this responsibility to another organization such as for example, health plans, health systems, hospitals, managed services organizations, preferred provider organizations, medical groups, and independent practice associations may also be provided remote access to the described exemplary system 230, [0094]; peer referencing; ... provide a peer reference needed by the provider to access certain medical privileges or to quality to perform certain medical procedures ... , [0205]), wherein the second credential pertains to healthcare (healthcare electronic credentials management, Abstract; [0003], [0094], [0205]);

... and

... Transmitting, ... a second notification pertaining to the second credential provided by the clinician, wherein the second notification indicates whether the second credential is active based on the expiration date of the second credential ( ... automatically electronically updates the database with the retrieved data, automatically electronically notifies a user of inconsistencies between obtained third-party credentials data and the collected credentials information pertaining to the applicant ... , Abstract; healthcare electronic credentials management; various healthcare provider clinicians, Abstract; [0003], [0094], [0205]; where prompting practitioners to renew credentials information prior to the expiration of that information constitutes a notification indicating whether the credential is active based on the expiration date; ... credentials information may also be scanned in through the use of a teleform or directly entered by a practitioner into the WebCVO system ... WebCVO system may also prompt practitioners to renew credentials information prior to the expiration of that information ... , [0074-0076]; where a second notification could include, for example, the disclosed notification sent to an affiliated organization that the applicant’s credentials information has been verified or re-verified, and that such verification or re-verification is complete; ... the described exemplary system may also notify affiliated organizations that the applicant’s credentials information has been verified or re-verified and is complete, [0117]; ... collecting credentials information in a plurality of forms ... providing the applicant with reminder renewals for expiring credentials information ... , Claim 7).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the computer-implemented method comprising transmitting, to a computing device ... a second notification pertaining to the second credential provided by the clinician, wherein the second notification indicates whether the second credential is active based on the expiration date of the second credential, as previously disclosed by Haddad, to the computer-implemented method comprising extracting information from the image of the credential, wherein the information comprises an expiration date of the credential, as previously disclosed by Pantfoerder, in order to provide an automatic method for effectively notifying a credential owner of expiration dates electronically, while eliminating or supplementing the creation and maintenance of physical data records (Haddad, [0074-0076], [0117]).



Regarding Claim 5, Pantfoerder, Haddad and Philbin, in combination, disclose the computer-implemented method of claim 1, but Pantfoerder does not explicitly disclose further comprising: validating the credential issued to the clinician by communicating with an application programming interface of an issuing agency that issued the credential to the clinician.


Haddad discloses a computer-implemented method (Abstract; [0003]) further comprising:

Validating the credential issued to the clinician communicating with an application programming interface of an issuing agency that issued the credential to the clinician (a method electronically validates credentials information pertaining to applicants ... automatically electronically notifies a user of inconsistencies between obtained third-party credentials data and the collected credentials information pertaining to the applicant, and provides selective electronic access to the third-party credentials data over a communication network to one or more users and to the applicant to which the third-party credentialing data pertains, Abstract).


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the computer-implemented method comprising validating a credential issued to a clinician by communicating with an application programming interface of an issuing agency that issued the credential to the clinician, as previously disclosed by Haddad, to the computer-implemented method comprising extracting information from the image of the credential, wherein the information comprises an expiration date of the credential, as previously disclosed by Pantfoerder, in order to allow for credential input forms to be submitted directly to a user/recipient directing via an API channel according to conventional mechanisms (Haddad, [0175]).






Haddad discloses a computer-implemented method (Abstract; [0003]) further comprising:

Determining the expiration date of the credential is going to expire within a certain period of time (the described exemplary WebCVO system may also prompt practitioners to renew credentials information prior to the expiration of that information ... , [0076]; ... providing the applicant with reminder renewals for expiring credentials information, Claim 7); and 

Transmitting a notification to the computing device of the clinician, wherein the notification instructs the clinician to provide an updated credential before the certain period of time elapses ( the described exemplary WebCVO system may also prompt practitioners to renew credentials information prior to the expiration of that information ... , [0076]; ... providing the applicant with reminder renewals for expiring credentials information, Claim 7).


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the computer-implemented method comprising transmitting, to a computing device ... a second notification pertaining to the second credential provided Haddad, [0074-0076], [0117]).



Regarding Claim 10, Pantfoerder, Haddad and Philbin, in combination, disclose the computer-implemented method of claim 1, but Pantfoerder does not explicitly disclose wherein the notification comprises the image of the credential.


Haddad discloses a computer-implemented method (Abstract; [0003]), wherein the notification comprises the image of the credential (notify affiliated organizations that applicant’s credential information has been verified and is complete, and provide a link for download of a profile and supporting documents, FIG. 7;  ... electronic information received from verification sites may be stored as digital images in an applicants database ... , [0092]).


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the computer-implemented method comprising Haddad, [0074-0076], [0117]).



Regarding Claim 11, Pantfoerder discloses a system comprising: ([0003])

A memory storing instructions (FIG. 5; [0005]); and

A processor communicatively coupled to the memory, wherein, when the instructions are executed by the processor, the instructions cause the processor to: ([0005])

Receive, from a computing device of [an individual], an image of a credential issued to the [individual] (identity credential verification techniques, Abstract; ... a driver’s license may be scanned and image processing techniques utilized to extract the identity information 306 ... , [0062]) ... ;

Extract information from the image of the credential, wherein the information comprises an expiration date of the credential (where identity information may comprise an identity credential expiration date, [0019]; ... a driver’s license may be scanned and image processing techniques utilized to extract the identity information 306 ... , [0062]); [and]

Store the image of the credential and the expiration date of the credential in a data store ( ... a driver’s license may be scanned and image processing techniques utilized to extract the identity information 306 ... the identity information 306 may be manually entered at an input device of the credential provider computer 302 and/or the credential provider computer 302 may access a database (e.g., a DMV records database) which stores identity information for many individuals in order to access the identity information 306 associated with a particular person, [0062]) ....



	However, Pantfoerder does not explicitly disclose ... a clinician ... a credential issued to the clinician, wherein the credential pertains to healthcare; ... receive, from the computing device of the clinician, a selection to join a home health agency; ... and transmit, to a computing device of the home health agency, a notification pertaining to the credential provided by the clinician, wherein the notification indicates whether the credential is active based on the expiration date.



	Haddad discloses a system (Abstract; [0003]) comprising:

... receive, from [a] computing device of a clinician, an image of a credential issued to the clinician ( ... automatically electronically updates the database with the retrieved data, automatically electronically notifies a user of inconsistencies between obtained third-party credentials data and the collected credentials information pertaining to the applicant ... , Abstract; ... the received verification information may be archived in an online data repository ... electronic information received from verification sites may be stored as digital images in an applicants database.  Similarly, verification information received from non-electronic sources may be scanned and stored as scanned images ... , [0092]; credentialing process; ... organizations that outsource this responsibility to another organization such as for example, health plans, health systems, hospitals, managed services organizations, preferred provider organizations, medical groups, and independent practice associations may also be provided remote access to the described exemplary system 230, [0094]; peer referencing; ... provide a peer reference needed by the provider to access certain medical privileges or to quality to perform certain medical procedures ... , [0205]), wherein the credential pertains to healthcare (healthcare electronic credentials management, Abstract; [0003], [0094], [0205]);

... and

... Transmit, ... a notification pertaining to the credential provided by the clinician, wherein the notification indicates whether the credential is active based on the expiration date (Abstract; healthcare electronic credentials management; various healthcare provider clinicians, Abstract; [0003], [0094], [0205]; where prompting practitioners to renew credentials information prior to the expiration of that information constitutes a notification indicating whether the credential is active based on the expiration date; ... credentials information may also be scanned in through the use of a teleform or directly entered by a practitioner into the WebCVO system ... WebCVO system may also prompt practitioners to renew credentials information prior to the expiration of that information ... , [0074-0076]; ... the described exemplary system may also notify affiliated organizations that the applicant’s credentials information has been verified or re-verified and is complete, [0117]; ... collecting credentials information in a plurality of forms ... providing the applicant with reminder renewals for expiring credentials information ... , Claim 7).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the computer-implemented method comprising transmitting, to a computing device ... a notification pertaining to the credential provided by the clinician, wherein the notification indicates whether the credential is active based on the expiration date of the credential, as previously disclosed by Haddad, to the computer-implemented method comprising extracting information from the image of the credential, wherein the information comprises an expiration date of the credential, as previously disclosed by Pantfoerder, in order to provide an automatic method for effectively notifying a credential owner of expiration dates electronically, while eliminating or supplementing the creation and maintenance of physical data records (Haddad, [0074-0076], [0117]).



	Philbin discloses a system for initiating a personal emergency response which allows access to personal medical information controlled by a caregiver for expediting medical treatment in an emergency (Abstract; [0016]) comprising: ... a computing device of a clinician (a computing device of a caregiver or other medical professional, [0015], [0016], [0020], [0038]) ... a credential issued to the clinician, wherein the credential pertains to healthcare (a healthcare caregiver’s PERS account, which requires credentials that may include, for example, biometric input or other means, [0016], [0020], [0050]); [and] ...

... receive, from the computing device of the clinician, a selection to join a home health agency (where a clinician can be, for example, a home health caregiver; where a caregiver setting-up and registering an account for the PERS, and where the PERS is a part of a home healthcare emergency service provider, which includes a virtual assistant component, is considered as joining a home health agency, FIG. 1, 2, [0009], [0019], [0063]; where a caregiver user selects an account, log-in credentials and a subscription for the PERS account, [0050-0051]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for receiving, from a computing device of a clinician, a selection to join a home health agency, as previously disclosed by Philbin, within the system comprising extracting information from the image of the credential, wherein the information comprises an expiration date of the credential, as previously disclosed by Pantfoerder, for improving the level of security and verification of a home healthcare provider/caregiver in accessing a home healthcare services provider account (Philbin, [0050]).



Regarding Claim 14, Pantfoerder, Haddad and Philbin, in combination, disclose the system of claim 11, and Pantfoerder further discloses, wherein, when the instructions are executed by the processor, the instructions further cause the processor to: ([0005])

Receive, from [a] computing device of [an individual], a second image of a second credential issued to the [individual] (various types of identity credentials, [0019], [0021]; multiple/plural images of a user, [0094]) ... ;

Extract second information from the second image of the second credential, wherein the second information comprises an expiration date of the second credential (various types of identity credentials, [0019], [0021]; where identity information may comprise an identity credential expiration date, [0019]; extracting multiple types of different identity information; ... a driver’s license may be scanned and image processing techniques utilized to extract the identity information 306 ... , [0062]; multiple/plural images of a user, [0094]);

Store the second image of the second credential and the expiration date of the second credential in [a] data store (FIGs. 5, 6; [0004], [0005]; various types of identity credentials, [0019], [0021]; where identity information may comprise an identity credential expiration date, [0019]; extracting multiple types of different identity information; ... a driver’s license may be scanned and image processing techniques utilized to extract the identity information 306 ... , [0062]; multiple/plural images of a user, [0094]) ....



	However, Pantfoerder does not explicitly disclose ... the computing device of the clinician, a second image of a second credential issued to the clinician, wherein the second credential pertains to healthcare; ... and transmitting, to the home health agency, a second notification pertaining to the 



	Haddad discloses a system (Abstract; [0003]) comprising: ...

... receive, from [a] computing device of [a] clinician, a second image of a second credential issued to the clinician ( ... automatically electronically updates the database with the retrieved data, automatically electronically notifies a user of inconsistencies between obtained third-party credentials data and the collected credentials information pertaining to the applicant ... , Abstract;  ... the received verification information may be archived in an online data repository ... electronic information received from verification sites may be stored as digital images in an applicants database.  Similarly, verification information received from non-electronic sources may be scanned and stored as scanned images ... , [0092]; where a second notification could include, for example, the disclosed notification sent to an affiliated organization that the applicant’s credentials information has been verified or re-verified, and that such verification or re-verification is complete; ... the described exemplary system may also notify affiliated organizations that the applicant’s credentials information has been verified or re-verified and is complete, [0117]; credentialing process; ... organizations that outsource this responsibility to another organization such as for example, health plans, health systems, hospitals, managed services organizations, preferred provider organizations, medical groups, and independent practice associations may also be provided remote access to the described exemplary system 230, [0094]; peer referencing; ... provide a peer reference needed by the provider to access certain medical privileges or to quality to perform certain medical procedures ... , [0205]), wherein the second healthcare electronic credentials management, Abstract; [0003], [0094], [0205]);

... and

... Transmit, ... a second notification pertaining to the second credential provided by the clinician, wherein the second notification indicates whether the second credential is active based on the expiration date of the second credential ( ... automatically electronically updates the database with the retrieved data, automatically electronically notifies a user of inconsistencies between obtained third-party credentials data and the collected credentials information pertaining to the applicant ... , Abstract; healthcare electronic credentials management; various healthcare provider clinicians, Abstract; [0003], [0094], [0205]; where prompting practitioners to renew credentials information prior to the expiration of that information constitutes a notification indicating whether the credential is active based on the expiration date; ... credentials information may also be scanned in through the use of a teleform or directly entered by a practitioner into the WebCVO system ... WebCVO system may also prompt practitioners to renew credentials information prior to the expiration of that information ... , [0074-0076]; where a second notification could include, for example, the disclosed notification sent to an affiliated organization that the applicant’s credentials information has been verified or re-verified, and that such verification or re-verification is complete; ... the described exemplary system may also notify affiliated organizations that the applicant’s credentials information has been verified or re-verified and is complete, [0117]; ... collecting credentials information in a plurality of forms ... providing the applicant with reminder renewals for expiring credentials information ... , Claim 7).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system comprising transmitting, to a computing device ... a second notification pertaining to the second credential provided by the clinician, wherein the second notification indicates whether the second credential is active based on the expiration date of the second credential, as previously disclosed by Haddad, within the system comprising extracting information from the image of the credential, wherein the information comprises an expiration date of the credential, as previously disclosed by Pantfoerder, in order to provide an automatic method for effectively notifying a credential owner of expiration dates electronically, while eliminating or supplementing the creation and maintenance of physical data records (Haddad, [0074-0076], [0117]).



Regarding Claim 15, Pantfoerder, Haddad and Philbin, in combination, disclose the system of claim 11, but Pantfoerder does not explicitly disclose wherein, when the instructions are executed by the processor, the instructions further cause the processor to: validate the credential issued to the clinician by communicating with an application programming interface of an issuing agency that issued the credential to the clinician.


Haddad discloses a system (Abstract; [0003]), wherein, when the instructions are executed by the processor, the instructions further cause the processor to: ([0020])

a method electronically validates credentials information pertaining to applicants ... automatically electronically notifies a user of inconsistencies between obtained third-party credentials data and the collected credentials information pertaining to the applicant, and provides selective electronic access to the third-party credentials data over a communication network to one or more users and to the applicant to which the third-party credentialing data pertains, Abstract).


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system comprising validating a credential issued to a clinician by communicating with an application programming interface of an issuing agency that issued the credential to the clinician, as previously disclosed by Haddad, within the system comprising extracting information from the image of the credential, wherein the information comprises an expiration date of the credential, as previously disclosed by Pantfoerder, in order to allow for credential input forms to be submitted directly to a user/recipient directing via an API channel according to conventional mechanisms (Haddad, [0175]).



Regarding Claim 16, Pantfoerder, Haddad and Philbin, in combination, disclose the system of claim 11, but Haddad does not explicitly disclose wherein, when the instructions are executed by the processor, the instructions further cause the processor to: determine the expiration date of the credential is going to expire within a certain period of time; and transmit a notification to the computing 


Haddad further discloses a system (Abstract; [0003]), wherein, when the instructions are executed by the processor, the instructions further cause the processor to: ([0020])

Determine the expiration date of the credential is going to expire within a certain period of time (the described exemplary WebCVO system may also prompt practitioners to renew credentials information prior to the expiration of that information ... , [0076]; ... providing the applicant with reminder renewals for expiring credentials information, Claim 7); and 

Transmit a notification to the computing device of the clinician, wherein the notification instructs the clinician to provide an updated credential before the certain period of time elapses ( the described exemplary WebCVO system may also prompt practitioners to renew credentials information prior to the expiration of that information ... , [0076]; ... providing the applicant with reminder renewals for expiring credentials information, Claim 7).


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system comprising transmitting, to a computing device ... a second notification pertaining to the second credential provided by the clinician, wherein the second notification indicates whether the second credential is active based on the expiration date of the second credential, as previously disclosed by Haddad, within the system Haddad, [0074-0076], [0117]).



Regarding Claim 19, Pantfoerder discloses a tangible, non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to: ([0081])

Receive, from [a] computing device of [an individual], a second image of a second credential (identity credential verification techniques, Abstract; ... a driver’s license may be scanned and image processing techniques utilized to extract the identity information 306 ... , [0062]; various types of identity credentials, [0019], [0021]; multiple/plural images of a user, [0094] ) ... ;

Extract second information from the second image of the second credential, wherein the second information comprises an expiration date of the second credential (various types of identity credentials, [0019], [0021]; where identity information may comprise an identity credential expiration date, [0019]; extracting multiple types of different identity information; ... a driver’s license may be scanned and image processing techniques utilized to extract the identity information 306 ... , [0062]; multiple/plural images of a user, [0094]); [and]

FIGs. 5, 6; [0004], [0005]; various types of identity credentials, [0019], [0021]; where identity information may comprise an identity credential expiration date, [0019]; extracting multiple types of different identity information; ... a driver’s license may be scanned and image processing techniques utilized to extract the identity information 306 ... , [0062]; multiple/plural images of a user, [0094]) ....



	However, Pantfoerder does not explicitly disclose ... a clinician ... a credential issued to the clinician, wherein the credential pertains to healthcare; ... receive, from the computing device of the clinician, a selection to join a home health agency; ... and transmit, to a computing device of the home health agency, a notification pertaining to the credential provided by the clinician, wherein the notification indicates whether the credential is active based on the expiration date.



	Haddad discloses a tangible, non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to: ([0020])

... receive, from [a] computing device of a clinician, a second image of a second credential issued to the clinician ( ... automatically electronically updates the database with the retrieved data, automatically electronically notifies a user of inconsistencies between obtained third-party credentials data and the collected credentials information pertaining to the applicant ... , Abstract; ... the received verification information may be archived in an online data repository ... electronic information received from verification sites may be stored as digital images in an applicants database.  Similarly, verification information received from non-electronic sources may be scanned and stored as scanned images ... , [0092]; credentialing process; ... organizations that outsource this responsibility to another organization such as for example, health plans, health systems, hospitals, managed services organizations, preferred provider organizations, medical groups, and independent practice associations may also be provided remote access to the described exemplary system 230, [0094]; where a second notification could include, for example, the disclosed notification sent to an affiliated organization that the applicant’s credentials information has been verified or re-verified, and that such verification or re-verification is complete; ... the described exemplary system may also notify affiliated organizations that the applicant’s credentials information has been verified or re-verified and is complete, [0117]; peer referencing; ... provide a peer reference needed by the provider to access certain medical privileges or to quality to perform certain medical procedures ... , [0205]), wherein the second credential pertains to healthcare (healthcare electronic credentials management, Abstract; [0003], [0094], [0205]);

... and

... Transmit, ... a second notification pertaining to the second credential provided by the clinician, wherein the second notification indicates whether the credential is active based on the expiration date of the second credential (... automatically electronically updates the database with the retrieved data, automatically electronically notifies a user of inconsistencies between obtained third-party credentials data and the collected credentials information pertaining to the applicant ... , Abstract; healthcare electronic credentials management; various healthcare provider clinicians, Abstract; [0003], [0094], [0205]; where prompting practitioners to renew credentials information prior to the expiration of that information constitutes a notification indicating whether the credential is active based on the expiration date; ... credentials information may also be scanned in through the use of a teleform or directly entered by a practitioner into the WebCVO system ... WebCVO system may also prompt practitioners to renew credentials information prior to the expiration of that information ... , [0074-0076]; where a second notification could include, for example, the disclosed notification sent to an affiliated organization that the applicant’s credentials information has been verified or re-verified, and that such verification or re-verification is complete; ... the described exemplary system may also notify affiliated organizations that the applicant’s credentials information has been verified or re-verified and is complete, [0117]; ... collecting credentials information in a plurality of forms ... providing the applicant with reminder renewals for expiring credentials information ... , Claim 7).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the tangible, non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to transmit, to a computing device ... a second notification pertaining to the second credential provided by the clinician, wherein the second notification indicates whether the credential is active based on the expiration date of the second credential, as previously disclosed by Haddad, within the computer-readable medium comprising extracting information from the image of the credential, wherein the information comprises an expiration date of the credential, as previously disclosed by Pantfoerder, in order to provide an automated computer-readable medium for effectively notifying a credential owner of expiration dates electronically, while eliminating or supplementing the creation and maintenance of physical data records (Haddad, [0074-0076], [0117]).



	Philbin discloses a computer-readable medium for initiating a personal emergency response which allows access to personal medical information controlled by a caregiver for expediting medical treatment in an emergency (Abstract; [0016]) comprising: ... a computing device of a clinician (a computing device of a caregiver or other medical professional, [0015], [0016], [0020], [0038]) ... a credential issued to the clinician, wherein the credential pertains to healthcare (a healthcare caregiver’s PERS account, which requires credentials that may include, for example, biometric input or other means, [0016], [0020], [0050]); [and] ...

... receive, from the computing device of the clinician, a selection to join a home health agency (where a clinician can be, for example, a home health caregiver; where a caregiver setting-up and registering an account for the PERS, and where the PERS is a part of a home healthcare emergency service provider, which includes a virtual assistant component, is considered as joining a home health agency, FIG. 1, 2, [0009], [0019], [0063]; where a caregiver user selects an account, log-in credentials and a subscription for the PERS account, [0050-0051]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the computer-readable medium for receiving, from a computing device of a clinician, a selection to join a home health agency, as previously disclosed by Philbin, within the computer-readable medium comprising extracting second information from the second image of the second credential, wherein the second information comprises an expiration date of Philbin, [0050]).



Claims 2, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pantfoerder, Haddad and Philbin as applied to claims 1, 11 and 20 above, and further in view of US 2021/0273804 A1 to Khan (hereinafter 'Khan').

	Regarding Claim 2, Pantfoerder, Haddad and Philbin, in combination, disclose the computer-implemented method of claim 1, and Pantfoerder discloses wherein extracting the information further comprises: (where identity information may comprise an identity credential expiration date, [0019]; ... a driver’s license may be scanned and image processing techniques utilized to extract the identity information 306 ... , [0062]).


	However, neither Pantfoerder, Haddad nor Philbin explicitly discloses wherein extracting the information further comprises: performing object character recognition on the image of the credential to extract the expiration date of the credential.


	Khan discloses a computer-implemented method for personal identity management and for mobile personal credentials (Abstract; [0042]), wherein extracting ... information further comprises: ... a CARd CRedential chECker (CARCREC) system 310 comprising in addition to the terminal 315 modules including, but not limited to, those providing image pre-processing 320, optical character recognition (OCR) 330, feature extraction 340, and magnetic/electronic extraction 350 for example ... , [0074]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the computer-implemented method for personal identity management and for mobile personal credentials, wherein extracting information further comprises: performing object character recognition on an image of the credential to extract the expiration date of the credential, as previously disclosed by Khan, to the computer-implemented method comprising extracting information from the image of the credential, wherein the information comprises an expiration date of the credential, as previously disclosed by Pantfoerder, Haddad and Philbin, since the utilization and implementation of object character recognition (OCR) on an image for extracting information was a common and well-known technique in the art, at the time of the effective filing date of the claimed invention (Kahn, [0004], [0056], [0074]).



Regarding Claim 12, Pantfoerder, Haddad and Philbin, in combination, disclose the system of claim 11, and Pantfoerder discloses wherein extracting the information further comprises: (where identity information may comprise an identity credential expiration date, [0019]; ... a driver’s license may be scanned and image processing techniques utilized to extract the identity information 306 ... , [0062]).


	However, neither Pantfoerder, Haddad nor Philbin explicitly discloses wherein extracting the information further comprises: performing object character recognition on the image of the credential to extract the expiration date of the credential.


	Khan discloses a system for personal identity management and for mobile personal credentials (Abstract), wherein extracting ... information further comprises: performing object character recognition on [an] image of the credential to extract the expiration date of the credential ( ... a CARd CRedential chECker (CARCREC) system 310 comprising in addition to the terminal 315 modules including, but not limited to, those providing image pre-processing 320, optical character recognition (OCR) 330, feature extraction 340, and magnetic/electronic extraction 350 for example ... , [0074]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for personal identity management and for mobile personal credentials, wherein extracting information further comprises: performing object character recognition on an image of the credential to extract the expiration date of the credential, as previously disclosed by Khan, within the system comprising extracting information from the image of the credential, wherein the information comprises an expiration date of the credential, as previously disclosed by Pantfoerder, Haddad and Philbin, since the utilization and implementation of object Kahn, [0004], [0056], [0074]).



Regarding Claim 20, Pantfoerder, Haddad and Philbin, in combination, disclose the computer-readable medium of claim 19, and Pantfoerder discloses wherein extracting the information further comprises: (where identity information may comprise an identity credential expiration date, [0019]; ... a driver’s license may be scanned and image processing techniques utilized to extract the identity information 306 ... , [0062]).


	However, neither Pantfoerder, Haddad nor Philbin explicitly discloses wherein extracting the information further comprises: performing object character recognition on the image of the credential to extract the expiration date of the credential; or inputting the image of the credential into a machine learning model trained to extract the expiration date from the image of the credential.


	Khan discloses a computer-readable medium for personal identity management and for mobile personal credentials (Abstract; [0042], [0129]), wherein extracting ... information further comprises: performing object character recognition on [an] image of the credential to extract the expiration date of the credential ( ... a CARd CRedential chECker (CARCREC) system 310 comprising in addition to the terminal 315 modules including, but not limited to, those providing image pre-processing 320, optical character recognition (OCR) 330, feature extraction 340, and magnetic/electronic extraction 350 for example ... , [0074]); or

Inputting the image of the credential into a machine learning model trained to extract the expiration date from the image of the credential.


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the computer-readable medium for personal identity management and for mobile personal credentials, wherein extracting information further comprises: performing object character recognition on an image of the credential to extract the expiration date of the credential, as previously disclosed by Khan, within the computer-readable medium comprising extracting information from the image of the credential, wherein the information comprises an expiration date of the credential, as previously disclosed by Pantfoerder, Haddad and Philbin, since the utilization and implementation of object character recognition (OCR) on an image for extracting information was a common and well-known technique in the art, at the time of the effective filing date of the claimed invention (Kahn, [0004], [0056], [0074]).



Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pantfoerder, Haddad and Philbin as applied to claims 1 and 11 above, and further in view of US 2019/0197220 A1 to Anderson, et al. (hereinafter 'Anderson').

Regarding Claim 3, Pantfoerder, Haddad and Philbin, in combination, disclose the computer-implemented method of claim 1, and Pantfoerder discloses wherein extracting the information further comprises: (where identity information may comprise an identity credential expiration date, [0019]; ... a driver’s license may be scanned and image processing techniques utilized to extract the identity information 306 ... , [0062])

.... extract the expiration date from the image of the credential (where identity information may comprise an identity credential expiration date, [0019]; ... a driver’s license may be scanned and image processing techniques utilized to extract the identity information 306 ... , [0062]).


	However, neither Khan, Haddad nor Philbin explicitly discloses wherein extracting the information further comprises: inputting the image of the credential into a machine learning model trained to extract the expiration date from the image of the credential.


	Anderson discloses a computer-implemented method for security and content protection by continuous identity verification (Abstract; [0002]), wherein extracting ... information further comprises: ( ... the MLE may be trained using the set of data by extracting particular features out of the data.  An example feature set vector that may be extracted out of the training data may include a luminance value of at least one image from the sequence of images in the video data, a contrast ratio value of at least one image in the sequence of images in the video data ... , [0071])

where MLE is a machine learning engine (MLE) (e.g., a neural network) trained to detect environments; ... the MLE may be trained using the set of data by extracting particular features out of the data.  An example feature set vector that may be extracted out of the training data may include a luminance value of at least one image from the sequence of images in the video data, a contrast ratio value of at least one image in the sequence of images in the video data ... , [0071]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the computer-implemented method for security and content protection by continuous identity verification, as previously disclosed by Anderson, to the computer-implemented method comprising extracting information from the image of the credential, wherein the information comprises an expiration date of the credential, as previously disclosed by Pantfoerder, Haddad and Philbin, in order to improve the rapidity and accuracy with which particular features, such as an expiration date, for example, can be extracted out of image data (Anderson, [0071]).



Regarding Claim 13, Pantfoerder, Haddad and Philbin, in combination, disclose the system of claim 11, and Pantfoerder discloses wherein extracting the information further comprises: (where identity information may comprise an identity credential expiration date, [0019]; ... a driver’s license may be scanned and image processing techniques utilized to extract the identity information 306 ... , [0062])

.... extract the expiration date from the image of the credential (where identity information may comprise an identity credential expiration date, [0019]; ... a driver’s license may be scanned and image processing techniques utilized to extract the identity information 306 ... , [0062]).


	However, neither Khan, Haddad nor Philbin explicitly discloses wherein extracting the information further comprises: inputting the image of the credential into a machine learning model trained to extract the expiration date from the image of the credential.


	Anderson discloses a system for security and content protection by continuous identity verification (Abstract; [0002]), wherein extracting ... information further comprises: ( ... the MLE may be trained using the set of data by extracting particular features out of the data.  An example feature set vector that may be extracted out of the training data may include a luminance value of at least one image from the sequence of images in the video data, a contrast ratio value of at least one image in the sequence of images in the video data ... , [0071])

Inputting [an] image of [a] credential into a machine learning model (where MLE is a machine learning engine (MLE) (e.g., a neural network) trained to detect environments; ... the MLE may be trained using the set of data by extracting particular features out of the data.  An example feature set vector that may be extracted out of the training data may include a luminance value of at least one image from the sequence of images in the video data, a contrast ratio value of at least one image in the sequence of images in the video data ... , [0071]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for security and content protection by continuous identity verification, as previously disclosed by Anderson, within the system comprising extracting information from the image of the credential, wherein the information comprises an expiration date of the credential, as previously disclosed by Pantfoerder, Haddad and Philbin, in order to improve the rapidity and accuracy with which particular features, such as an expiration date, for example, can be extracted out of image data (Anderson, [0071]).



Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pantfoerder, Haddad and Philbin as applied to claims 6 and 16 above, and further in view of US 2019/0246276 A1 to Lingala, et al. (hereinafter 'Lingala').


	Regarding Claim 7, Pantfoerder, Haddad and Philbin, in combination, disclose the computer-implemented method of claim 6, but Pantfoerder does not explicitly disclose further comprising: receiving, from the computing device of the clinician, the updated credential having a new expiration date; and transmitting, to the computing device of the home health agency, a notification pertaining to the updated credential having the new expiration date.


Abstract; [0003]) comprising:

Receiving, from [a] computing device of a clinician, [an image of a credential issued to the clinician] ( ... automatically electronically updates the database with the retrieved data, automatically electronically notifies a user of inconsistencies between obtained third-party credentials data and the collected credentials information pertaining to the applicant ... , Abstract; ... the received verification information may be archived in an online data repository ... electronic information received from verification sites may be stored as digital images in an applicants database.  Similarly, verification information received from non-electronic sources may be scanned and stored as scanned images ... , [0092]; credentialing process; ... organizations that outsource this responsibility to another organization such as for example, health plans, health systems, hospitals, managed services organizations, preferred provider organizations, medical groups, and independent practice associations may also be provided remote access to the described exemplary system 230, [0094]; peer referencing; ... provide a peer reference needed by the provider to access certain medical privileges or to quality to perform certain medical procedures ... , [0205]), ... and

... Transmitting, ... a notification pertaining to the ... credential [issued to the clinician, wherein the notification indicates whether the credential is active based on the expiration date] (Abstract; healthcare electronic credentials management; various healthcare provider clinicians, Abstract; [0003], [0094], [0205]; where prompting practitioners to renew credentials information prior to the expiration of that information constitutes a notification indicating whether the credential is active based on the expiration date; ... credentials information may also be scanned in through the use of a teleform or directly entered by a practitioner into the WebCVO system ... WebCVO system may also prompt practitioners to renew credentials information prior to the expiration of that information ... , [0074-0076]; ... the described exemplary system may also notify affiliated organizations that the applicant’s credentials information has been verified or re-verified and is complete, [0117]; ... collecting credentials information in a plurality of forms ... providing the applicant with reminder renewals for expiring credentials information ... , Claim 7).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the computer-implemented method comprising transmitting, to a computing device ... a notification pertaining to the credential issued to the clinician, wherein the notification indicates whether the credential is active based on the expiration date, as previously disclosed by Haddad, to the computer-implemented method comprising extracting information from the image of the credential, wherein the information comprises an expiration date of the credential, as previously disclosed by Pantfoerder, in order to provide an automatic method for effectively notifying a credential owner of expiration dates electronically, while eliminating or supplementing the creation and maintenance of physical data records (Haddad, [0074-0076], [0117]).



Philbin discloses a method for initiating a personal emergency response which allows access to personal medical information controlled by a caregiver for expediting medical treatment in an emergency (Abstract; [0016]), including a computer-implemented method ([0007]) further comprising:

... receiving, from the computing device of the clinician, ... and transmitting, to the computing device of the home health agency (where a clinician can be, for example, a home health caregiver; where a caregiver setting-up and registering an account for the PERS, and where the PERS is a part of a home healthcare emergency service provider, which includes a virtual assistant component, is considered as joining a home health agency, FIG. 1, 2, [0009], [0019], [0063]; where a caregiver user selects an account, log-in credentials and a subscription for the PERS account, [0050-0051]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the computer-implemented method for receiving, from a computing device of a clinician, a selection to join a home health agency, as previously disclosed by Philbin, to the computer-implemented method comprising extracting information from the image of the credential, wherein the information comprises an expiration date of the credential, as previously disclosed by Pantfoerder, for improving the level of security and verification of a home healthcare provider/caregiver in accessing a home healthcare services provider account (Philbin, [0050]).



	Lingala discloses a computer-implemented method of credential synchronization for a mobile device (Abstract; [0019]), further comprising:

Receiving, from [a] computing device of [a] clinician, [an] updated credential having a new expiration date ([0020]); and

 ... where sending the push notification of synchronization to the mobile device is further based on determining that the at least one credential has been updated with a change in one or more of: an expiration date and an access right, [0020]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the computer-implemented method for credential synchronization further comprising receiving, from a computing device of a clinician, an updated credential having a new expiration date, as previously disclosed by Lingala, to the method for extracting information from the image of the credential, wherein the information comprises an expiration date of the credential, as previously disclosed by Pantfoerder, Haddad and Philbin, in order to quickly, efficiently and effectively provide notification to a user of a synchronization request and completion of synchronization through a push notification (Lingala, [0020]).



Regarding Claim 17, Pantfoerder, Haddad and Philbin, in combination, disclose the system of claim 16, but Pantfoerder does not explicitly disclose when the instructions are executed by the processor, the instructions further cause the processor to: receive, from the computing device of the clinician, the updated credential having a new expiration date; and transmitting, to the computing device of the home health agency, a notification pertaining to the updated credential having the new expiration date.


Haddad discloses a system (Abstract; [0003]), when the instructions are executed by the processor, the instructions further cause the processor to: ([0020])

Receive, from [a] computing device of a clinician, [an image of a credential issued to the clinician] ( ... automatically electronically updates the database with the retrieved data, automatically electronically notifies a user of inconsistencies between obtained third-party credentials data and the collected credentials information pertaining to the applicant ... , Abstract; ... the received verification information may be archived in an online data repository ... electronic information received from verification sites may be stored as digital images in an applicants database.  Similarly, verification information received from non-electronic sources may be scanned and stored as scanned images ... , [0092]; credentialing process; ... organizations that outsource this responsibility to another organization such as for example, health plans, health systems, hospitals, managed services organizations, preferred provider organizations, medical groups, and independent practice associations may also be provided remote access to the described exemplary system 230, [0094]; peer referencing; ... provide a peer reference needed by the provider to access certain medical privileges or to quality to perform certain medical procedures ... , [0205]), ... and

... Transmitting, ... a notification pertaining to the ... credential [issued to the clinician, wherein the notification indicates whether the credential is active based on the expiration date] (Abstract; healthcare electronic credentials management; various healthcare provider clinicians, Abstract; [0003], [0094], [0205]; where prompting practitioners to renew credentials information prior to the expiration of that information constitutes a notification indicating whether the credential is active based on the expiration date; ... credentials information may also be scanned in through the use of a teleform or directly entered by a practitioner into the WebCVO system ... WebCVO system may also prompt practitioners to renew credentials information prior to the expiration of that information ... , [0074-0076]; ... the described exemplary system may also notify affiliated organizations that the applicant’s credentials information has been verified or re-verified and is complete, [0117]; ... collecting credentials information in a plurality of forms ... providing the applicant with reminder renewals for expiring credentials information ... , Claim 7).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system comprising transmitting, to a computing device ... a notification pertaining to the updated credential issued to the clinician, wherein the notification indicates whether the credential is active based on the expiration date, as previously disclosed by Haddad, within the system comprising extracting information from the image of the credential, wherein the information comprises an expiration date of the credential, as previously disclosed by Pantfoerder, in order to provide an automatic system for effectively notifying a credential owner of expiration dates electronically, while eliminating or supplementing the creation and maintenance of physical data records (Haddad, [0074-0076], [0117]).



Philbin discloses a system for initiating a personal emergency response which allows access to personal medical information controlled by a caregiver for expediting medical treatment in an emergency (Abstract; [0016]), wherein ... instructions are executed by [a] processor, the instructions further cause the processor to: ([0124])

... receive, from the computing device of the clinician, ... and transmitting, to the computing device of the home health agency (where a clinician can be, for example, a home health caregiver; where a caregiver setting-up and registering an account for the PERS, and where the PERS is a part of a home healthcare emergency service provider, which includes a virtual assistant component, is considered as joining a home health agency, FIG. 1, 2, [0009], [0019], [0063]; where a caregiver user selects an account, log-in credentials and a subscription for the PERS account, [0050-0051]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for receiving, from a computing device of a clinician, a selection to join a home health agency, as previously disclosed by Philbin, within the system comprising extracting information from the image of the credential, wherein the information comprises an expiration date of the credential, as previously disclosed by Pontfoerder, for improving the level of security and verification of a home healthcare provider/caregiver in accessing a home healthcare services provider account (Philbin, [0050]).



	Lingala discloses a system for credential synchronization (Abstract), further comprising:

Receiving, from [a] computing device of [a] clinician, [an] updated credential having a new expiration date ([0020]); and

Transmitting, to [a] computing device ... a notification pertaining to the updated credential having the new expiration date ( ... where sending the push notification of synchronization to the mobile device is further based on determining that the at least one credential has been updated with a change in one or more of: an expiration date and an access right, [0020]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for credential synchronization comprising receiving, from a computing device of a clinician, an updated credential having a new expiration date, as previously disclosed by Lingala, within the system for extracting information from the image of the credential, wherein the information comprises an expiration date of the credential, as previously disclosed by Pantfoerder, Haddad and Philbin, in order to quickly, efficiently and effectively provide notification to a user of a synchronization request and completion of synchronization through a push notification (Lingala, [0020]).




Claims 8, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pantfoerder, Haddad and Philbin as applied to claims 1 and 11 above, and further in view of US 2017/0300640 A1 to Gulzar (hereinafter 'Gulzar').




	Gulzar discloses a computer-implemented method for collaborative healthcare credentialing, compliance, and scheduling (Abstract; [0001], [0029], [0138]), further comprising:

Determining, based on the expiration date, that the credential expired ( ... an expiring license, certification, or immunization would be considered out of compliance, and the healthcare worker has to replace the expiring document or prevent from providing patient care.  Therefore, each such healthcare worker, after receiving clearance, has to be put into a qualified worker pool for a specific facility – only those workers who are in this pool can provide services at the said facility, [0008]); and

Preventing the clinician from being considered for staffing to a patient referral ([0008]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the computer-implemented method for collaborative healthcare credentialing, compliance, and scheduling, as previously disclosed by Gulzar, to the computer-implemented method for electronic credential management, as previously disclosed by Pantfoerder, Haddad and Philbin, in order to effectively prevent an unlicensed, uncertified or uncredentialed healthcare worker from providing unauthorized patient care (Gulzar, [0008]).



Regarding Claim 9, Pantfoerder, Haddad and Philbin, in combination, disclose the computer-implemented method of claim 1, but neither Pantfoerder, Haddad nor Philbin explicitly discloses further comprising: receiving, from the computing device of the clinician, an indication of a type of the credential; determining whether a requirement for the type of the credential is satisfied, wherein the requirement comprises a background check of the clinician, a drug screen of the clinician, or both; and responsive to determining that the requirement is not satisfied, preventing the clinician from being considered for staffing to a patient referral.


	Gulzar discloses a computer-implemented method for collaborative healthcare credentialing, compliance, and scheduling (Abstract; [0001], [0029], [0138]), further comprising:

Receiving, from [a] computing device of [a] clinician, an indication of a type of [a] credential (providing an indication of a type of a credential, indicating worker compliance (i.e., indicating a type of a credential); where a credential can be an expiring license, certification, etc., [0008-0009]); 

Determining whether a requirement for the type of the credential is satisfied, wherein the requirement comprises a background check of the clinician ( ... these regulatory requirements warrant credentialing, background and health compliance verifications to ensure patient and healthcare worker safety ... , [0007]; Background Verification (EPLS/SAM, Medi-Cal License Suspension and Ineligible Provider Check, NSOPW, OIG, any additional background checks desired), [0014]), a drug screen of the clinician (Panel Drug Test, Drug and Alcohol Policy, [0014]), or both ([0014]); and 

Responsive to determining that the requirement is not satisfied, preventing the clinician from being considered for staffing to a patient referral ( ... an expiring license, certification, or immunization would be considered out of compliance, and the healthcare worker has to replace the expiring document or prevented from providing patient care.  Therefore, each such healthcare worker, after receiving clearance, has to be put into a qualified worker pool for a specific facility – only those workers who are in this pool can provide services at the said facility, [0008]).


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the computer-implemented method for collaborative healthcare credentialing, compliance, and scheduling, as previously disclosed by Gulzar, to the computer-implemented method for electronic credential management, as previously disclosed by Pantfoerder, Haddad and Philbin, in order to effectively prevent an unlicensed, uncertified or uncredentialed healthcare worker, or a healthcare work who has not passed a background check or a drug screening, from providing unauthorized patient care (Gulzar, [0008]).



	Regarding Claim 18, Pantfoerder, Haddad and Philbin, in combination, disclose the system of claim 11, but neither Pantfoerder, Haddad nor Philbin explicitly discloses when the instructions are executed by the processor, the instructions further cause the processor to: determine, based on the 


	Gulzar discloses a system for collaborative healthcare credentialing, compliance, and scheduling (Abstract; [0138]), further comprising:

When ... instructions are executed by [a] processor, the instructions further cause the processor to: ([0152-0153])

Determine, based on the expiration date, that the credential expired ( ... an expiring license, certification, or immunization would be considered out of compliance, and the healthcare worker has to replace the expiring document or prevent from providing patient care.  Therefore, each such healthcare worker, after receiving clearance, has to be put into a qualified worker pool for a specific facility – only those workers who are in this pool can provide services at the said facility, [0008]); and

Prevent the clinician from being considered for staffing to a patient referral ([0008]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for collaborative healthcare credentialing, compliance, and scheduling, as previously disclosed by Gulzar, within the system for electronic credential management, as previously disclosed by Pantfoerder, Haddad and Philbin, in order Gulzar, [0008]).



 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2017/0155630 A1 to East, et al. (hereinafter ‘East’) is directed toward a secure patient record transmission and removal platform which includes verification information, including data associated with patient service locations; US 10,432,618 B1 to Poder, et al. (hereinafter ‘Poder’) is directed toward methods which include verifying a digital identification using embedded encrypted user credential data, including embedded encrypted user credential data that may be extracted using an authorized device and decrypted using a decryption key that is associated with an encryption key designated by a security status; US 2005/0209881 A1 to Norton (hereinafter ‘Norton’) is directed toward a method of tracking home-healthcare services, including collecting information by an organization on home health-care provided to a plurality of care recipients by a plurality of caregivers; and US 2014/0333412 A1 to Lewis, et al. (hereinafter ‘Lewis’) is directed toward a virtual badge, device and method, where the virtual badge comprises images and data which can be scanned, where the modifiable virtual badge can aid in credentialing via certifications and qualifications, inventory, accountability, organization, and efficiency.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on Monday-Friday 7:30-5:00. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.C.W./Examiner, Art Unit 3626           

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626